Citation Nr: 1022424	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable rating for service 
connected headaches.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from July 1992 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in February 2008 
and January 2010 for additional development.  The development 
has been completed, and the case is ready for appellate 
review. 


FINDING OF FACT

The Veteran's headache disorder is not productive of 
prostrating attacks averaging one in two months over the last 
several months. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.124a, Part 4, Diagnostic Code 8100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the Veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Because the Veteran is challenging the initially assigned 
disability rating, it has been in continuous appellate status 
since the original assignment of service connection. T he 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.

The Veteran is presently in receipt of a noncompensable 
rating for service connected migraine headaches pursuant to 
Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  A 10 percent rating is warranted for characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent rating is warranted for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating is warranted for very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  Assignment of a 50 percent disability 
evaluation is the maximum schedular rating allowed under 
Diagnostic Code 8100.  

Evidence and Analysis

The Veteran underwent a January 2005 VA headache examination.  
She reported developing headaches during active service that 
presently occurred in a prostrating severity once or twice a 
year.  During onset, she also experienced visual aura and 
nausea.  Physical examination did not reveal any 
abnormalities, and the examiner diagnosed migraine headache 
disorder.  

Private treatment records, dated December 11, 2008, showed 
that the Veteran initially reported an increased severity in 
headaches and memory difficulties.  An MRI scan of the brain 
did not reveal any abnormalities.  The most recent private 
medical records from December 23, 2008 reflect that the 
headache symptoms improved.    

The Veteran was afforded an additional VA examination in 
March 2010.  She reported having severe migraine headaches 
approximately two to three times per year.  These headaches 
were incapacitating and would last approximately two hours.  
During the past year, she missed about one or two days of 
work due the severe headaches.  The Veteran also detailed 
having mild to moderate migraine headaches in episodes 
lasting two to three weeks.  However, these less intense 
headaches were not incapacitating and could be treated with 
over the counter pain relief medication.  Clinical 
examination of the cranial nerves did not reveal any 
abnormalities.  The VA examiner diagnosed migraine headaches 
with severe headaches occurring two to three times per year 
and mild to moderate headaches occurring several times per 
week.  

After careful consideration of the record, the Board finds 
that the Veteran's headache disorder does not approximate the 
criteria for a compensable rating.  Under Diagnostic Code 
8100, a 10 percent rating is warranted for characteristic 
prostrating attacks averaging one in two months over the last 
several months.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  The evidence shows 
that the Veteran experienced headaches of an incapacitating 
nature about two or three times per year and missed one or 
two days of work.  Although the Veteran experienced headaches 
of less severe nature on a regular basis, these headaches 
were adequately treated with over the counter medication and 
did not prevent her from working.  In sum, the Veteran's 
present headache symptoms do not approximate the criteria 
contemplated for a 10 percent rating under Diagnostic Code 
8100.  The claim is denied.  See id.    

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a January 2005 
letter, prior to the date of the issuance of the appealed 
March 2005 rating decision.  The Veteran received notice 
concerning how a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted until a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
this letter was furnished after the issuance of the appealed 
rating decision, the appeal was subsequently readjudicated in 
a Supplemental Statement of the Case issued in October 2009.  
This course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

VA must also comply with any prior remand directives issued 
by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In this instance, the Board remanded the claim in January 
2010 to obtain outstanding private medical records and to 
provide an updated VA examination.  The previously 
outstanding private medical records have been associated with 
the claims file, and the Veteran underwent a March 2010 VA 
examination.  The Board finds that the record is in 
compliance with the January 2010 remand directives.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all headache treatment described by the 
Veteran.  Additionally, the Veteran received VA examination 
in March 2010 that was fully adequate for the purposes of 
adjudication.  The VA examination report reflect a review of 
the claims file, an interview with the Veteran, thorough 
clinical examination, and medical opinion by an appropriately 
qualified physician.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial compensable rating for service connected headaches 
is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


